

Exhibit 10(h)
AMENDMENT
TO
EMPLOYMENT AGREEMENT
 
This Amendment to Employment Agreement is entered into effective as of the 28th
day of February, 2003, by and between TXU Corp., a Texas corporation (the
“Company”), and M. S. Greene, an individual (“Employee”).
 
WHEREAS, the Company and Employee entered into that certain Employment Agreement
dated as of July 1, 2000, as amended pursuant to that certain Amendment to
Employment Agreement dated as of May 11, 2001 (“Employment Agreement”); and
 
WHEREAS, the parties now desire to amend the Employment Agreement to extend the
Term such that the Term shall expire on the third anniversary of the effective
date of this Amendment to Employment Agreement.
 
NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
in the Employment Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
 

 
1.
Extension of Term. Section 2 of the Employment Agreement is hereby amended by
replacing the date “June 30, 2004” with the date “the third anniversary of the
effective date of the Amendment to Employment Agreement dated in February 2003,”
and, as amended, said Section 2 shall be and read in full as follows:

 
“2. Term: This Employment Agreement shall commence as of the date first set
forth above and, unless terminated earlier pursuant to the provisions hereof,
shall expire on the third anniversary of the effective date of the Amendment to
Employment Agreement dated in February 2003 (“Term”).”
 

 
2.
Continued Effectiveness of Employment Agreement. Except as expressly amended
hereby, the Employment Agreement shall remain in full force and effect.

 

 
3.
Governing Law. This Amendment shall be governed by and construed in accordance
with the laws of the State of Texas.

 
Executed effective as of the 28th day of February, 2003.
 
TXU CORP.       EMPLOYEE:




By:/s/ Erle Nye                                        /s/ M. S.
Greene                                    
Erle Nye, Chairman of the Board     M. S. Greene 
and Chief Executive
